Name: Council Regulation (EEC) No 1303/85 of 23 May 1985 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: Europe;  trade policy;  Asia and Oceania;  trade
 Date Published: nan

 No L 137 / 10 Official Journal of the European Communities 27 . 5 . 85 COUNCIL REGULATION (EEC) No 1303 / 85 of 23 May 1985 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms HAS ADOPTED THIS REGULATION: Article 1 The special levy of 77,98 ECU per 100 kilograms provided for in Article 3 ( 1 ) of Regulation (EEC ) No 3667 / 83 is hereby replaced by 76,39 ECU per 100 kilograms . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the 1 972 Act ofAccession , and in particular Article 5 (2 ) of Protocol 18 annexed thereto , Having regard to the proposal from the Commission ( ! ), Whereas Regulation (EEC) No 3667 / 83 ( 2 ), as last amended by Regulation (EEC) No 2007 / 84 ( 3 ), gave the United Kingdom temporary authorization to import a quantity of New Zealand butter on special terms until 31 December 1988 ; Whereas , since the intervention price for butter is fixed from 27 May 1985 at 313,20 ECU per 100 kilograms , in accordance with the provisions of Article 3 of Regulation (EEC) No 3667 / 83 , the rate of the special levy should be adjusted in line with the change in the level of the intervention price , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1985 / 86 milk year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( 1 ) OJ No C 67 , 14 . 3 . 1985 , p . 63 . ( 2 ) OJ No L 366 , 28 . 12 . 1983 , p . 16 . H OJ No L 187 , 14 . 7 . 1984 , p . 6 .